UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- X
                                                                  :
 SECURITIES AND EXCHANGE COMMISSION, :
                                                                  :
                                    Plaintiff,                    :
                                                                  :
                           vs.                                        Case No. 1:19-cv-09439-PKC
                                                                  :
 TELEGRAM GROUP INC. and TON ISSUER INC., :
                                                                  :
                                    Defendants.                   :
                                                                  :
----------------------------------------------------------------- X


                                 DECLARATION OF LILYA TESSLER

          I, Lilya Tessler, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the

 following is true and correct:

         1.       I am admitted pro hac vice to practice before this Court and am a partner in the law

 firm of Sidley Austin LLP, counsel to the Chamber of Digital Commerce (the “Chamber”).

          2.      I submit this Declaration on behalf of the Chamber in order to provide the Court

 with a copy of the amicus curiae brief that the Chamber seeks to file in this case.

          3.      The Chamber’s proposed amicus brief is attached hereto as Exhibit A.


Executed this 21st day of January, 2020.

                                                             By: /s/ Lilya Tessler
                                                             Lilya Tessler (admitted pro hac vice)
                                                             Sidley Austin LLP
                                                             787 Seventh Avenue
                                                             New York, NY 10019
                                                             Telephone: (212) 839-5849
                                                             Email: ltessler@sidley.com

                                                             Attorney for Amicus Curiae the Chamber of
                                                             Digital Commerce
